I am of the opinion that a person indicted for a felony may not be brought before the indicting authority and, upon tender of immunity prescribed by statute, be punished for contempt of court in refusing to answer a question relating to the subject matter of the indictment which he states, under oath, will tend to incriminate him. I note a distinction between an accused in custody under an indictment and a witness not under indictment.
Court-compelled self-incrimination has been abhorrent to English-speaking people for centuries and inhibited at common law, and this inheritance has been imbedded in the Constitution of the United *Page 290 
States and that of the State of Michigan. The Michigan statute, granting immunity from prosecution of a witness compelled to make self-incrimination, does not extend to the instant case.
The prisoner is not guilty of contempt of court and should be released from custody under such charge.
SHARPE and CHANDLER, JJ., concurred with WIEST, J.